   Case 2:19-cv-00280-MHT-JTA Document 24 Filed 05/27/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MELVIN LEWIS SEALEY,               )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )           2:19cv280-MHT
                                   )                (WO)
JONES WALKER, LLP,                 )
                                   )
     Defendant.                    )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United       States        Magistrate        Judge's

recommendation (doc. no. 22) is adopted.

    (2) Defendant's motion to dismiss (doc. no. 8) is

granted.

    (3) Defendant's motion for sanctions (doc. no. 8)

is denied.

    (4) This lawsuit is dismissed with prejudice.

    (5) All other pending motions are denied as moot.

    It is further ORDERED that costs are taxed against
   Case 2:19-cv-00280-MHT-JTA Document 24 Filed 05/27/20 Page 2 of 2



plaintiff, for which execution may issue.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket    as    a   final    judgment

pursuant   to   Rule   58   of    the   Federal      Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 27th day of May, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
